791 F.2d 914
7 ITRD 2487, 4 Fed. Cir. (T) 87
PERMAGRAIN PRODUCTS, INC., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 86-555.
United States Court of Appeals,Federal Circuit.
June 4, 1986.

Appealed from U.S. Court of International Trade;  Edward D. Re, Chief judge.
Craig E. Ziegler, Montgomery, McCracken, Walker & Rhoads, Philadelphia, Pa., argued for appellant.
Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office, Dept. of Justice, New York City, argued for appellee.  With him on brief were Richard K. Willard, Asst. Atty. Gen., David M. Cohen, Director, and Judith M. Barzilay.
Before DAVIS and NIES, Circuit Judges, and SWYGERT*, Senior Circuit Judge.
NIES, Circuit Judge.


1
Permagrain Products, Inc. appeals from the final judgment of the United States Court of International Trade in Case No. 81-12-01644, entered September 4, 1985, 623 F.Supp. 1246, which upheld the United States Customs Service's classification of the subject merchandise under item 202.60 of the Tariff Schedules of the United States (TSUS).  We affirm.

OPINION

2
The imported merchandise was classified by Customs as "other hardwood flooring" under item 202.60 of the TSUS.  Permagrain challenged that classification, contending that the merchandise was properly classifiable as "hardwood lumber, rough, dressed or worked" under item 202.42 of the TSUS.  The Court of International Trade, in a thorough opinion authored by Chief Judge Re, considered the extensive testimony and other evidence presented and held that Customs' classification of the merchandise under item 202.60 of the TSUS was correct.  Having considered Permagrain's arguments presented in the appeal, we are unpersuaded that the Court of International Trade committed any errors of law, or that any of its findings are clearly erroneous.   See Daw Industries, Inc. v. United States, 714 F.2d 1140, 1142 (Fed.Cir.1983).  We affirm on the basis of Chief Judge Re's opinion.


3
AFFIRMED.



*
 Honorable Luther Merritt Swygert, U.S. Senior Circuit Judge for the Seventh Circuit, sitting by designation